               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

RICHARD SCOTT BENNETT,

     Plaintiff,

v.                                   CIVIL ACTION NO. 1:18-00464

DONNIE AMES Superintendent,
Mount Olive Correctional Complex,

     Defendant.

                   MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C.A. § 636(b)(1)(B).    Magistrate Judge Tinsley submitted to

the court his Findings and Recommendation on October 28, 2019, in

which he recommended that the district court grant defendant’s

motion for stay and plaintiff’s motion for leave to hold Section

2254 petition in abeyance; stay and hold in abeyance plaintiff’s

section 2254 petition pending his exhaustion of available state

court remedies concerning his unexhausted claims in Grounds One,

Three, and Four thereof; deny defendant’s motion to dismiss

without prejudice due to failure to exhaust state remedies;

transfer this matter to the court’s inactive docket until further

order of the court; and order the plaintiff to notify the court

and the respondent, within 14 days of the resolution of his state

habeas proceedings, of the result thereof and his intent to

proceed with this matter.
          In accordance with the provisions of 28 U.S.C.A. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Tinsley’s

Findings and Recommendation.    The failure of any party to file

such objections constitutes a waiver of such party's right to a de

novo review by this court.    Snyder v. Ridenour, 889 F.2d 1363 (4th

Cir. 1989).

          The parties failed to file any objections to the Magistrate

Judge's Findings and Recommendation within the allotted time

period.    Having reviewed the Findings and Recommendation filed by

Magistrate Judge Tinsley, the court adopts the findings and

recommendations contained therein.     Accordingly, the court hereby:

          1)   GRANTS defendant’s motion for stay and plaintiff’s

               motion for leave to hold Section 2254 petition in

               abeyance;

          2)   STAYS this matter and HOLDS IN ABEYANCE plaintiff’s

               section 2254 petition pending his exhaustion of

               available state court remedies concerning his

               unexhausted claims in Grounds One, Three, and Four

               thereof;

          3)   DENIES defendant’s motion to dismiss without prejudice

               due to failure to exhaust state remedies;

          4)   DIRECTS the Clerk to remove this matter from the

               court's active docket and transfer it to the court’s

               inactive docket until further order of the court; and



                                   2
          5)   DIRECTS plaintiff to notify the court and the

               respondent, within 14 days of the resolution of his

               state habeas proceedings, of the result thereof and

               his intent to proceed with this matter.

          The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to plaintiff, pro se, and counsel of

record.

          IT IS SO ORDERED this 24th day of February, 2020.

                                   ENTER:



                                   David A. Faber
                                   Senior United States District Judge




                                    3
